Citation Nr: 0615957	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  95-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.  

This appeal arises from an August 1993 administrative 
determination and an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied the veteran's claim for 
service connection for a psychiatric disorder on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  

After reviewing the claims folder, the Board of Veterans' 
Appeals (Board) determined that the prior RO rating decision 
in June 1975 denied service connection for a personality 
disorder.  The claims folder in June 1975 did not include 
diagnosis of any acquired psychiatric disorder.  For that 
reason the veteran's claim in July 1993 for 
"manic/depression" was not a request to reopen but a new 
claim.  See Ephraim v. Brown, 83 F. 3d 399 (1996).  The issue 
before the Board is therefore one of service connection, not 
whether new and material evidence has been submitted.  In 
August 2005, the Board remanded the claim for readjudication 
for service connection for an acquired psychiatric disorder 
and additional development.  

The Board previously remanded the claim for further 
development and notification of the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA) in June 2004.  The 
development ordered has been completed to the extent 
possible, and the claim is now ready for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).  




FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested in service.  

2.  The claims folder does not include a diagnosis of PTSD.  

3.  There is no competent medical evidence linking the 
currently diagnosed bipolar disorder and service.  

4.  There is no evidence of symptoms of psychosis during 
service or during the initial post service year.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including bipolar 
disorder and PTSD, was not incurred or aggravated in active 
military service; and the service incurrence of a psychotic 
disorder may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim prior to the passage of VCAA.  In 
June 2004, the Board remanded the claim to notify the veteran 
of VCAA.  VA sent a letter to the veteran in August 2004.  It 
informed him that new and material evidence was needed to 
support his claim.  In August 2005, the Board remanded the 
claim for adjudication of the issue of service connection, de 
novo.  In the remand, the Board explained that competent 
medical evidence was required to support the veteran's claim 
that he first had symptoms of bipolar disorder in service.  
The remand also explained to the veteran that the custodian 
had informed VA his Social Security records were not 
available.  The veteran was afforded a VA examination in 
February 2006 and a medical opinion was obtained.  The 
veteran appeared and gave testimony before the undersigned 
Veterans Law Judge at a videoconference in September 2003.  
The claim was readjudicated and the veteran was sent a 
supplemental statement of the case in February 2006.  The 
veteran has not identified any additional relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 ().  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.305(f) (2005).  

Factual Background.  The veteran's enlistment examination in 
December 1964 found no neurological or psychiatric disorders.  
On his Report of Medical History the veteran denied any 
history of frequent trouble sleeping, depression, excessive 
worry or nervous trouble of any sort.  

Service medical records, beginning in December 1966, reveal 
the veteran complained of insomnia, anorexia and depression.  
Librium was prescribed.  In February 1967, Seconal was 
prescribed for sleep.  Due to his inadequate job performance 
the veteran was referred for a psychiatric evaluation.  The 
Request for Medical Evaluation reveals the veteran's personal 
hygiene was inadequate, he was unclean and did not take care 
of his appearance.  He was unable to maintain concentration 
to complete tasks assigned to him and required constant 
supervision.  A July 1967 evaluation found no psychotic or 
neurotic symptoms.  The conclusion was the veteran had an 
immature personality.  A passive aggressive personality 
disorder was diagnosed.  The veteran was administratively 
separated from the service in December 1967.  

The veteran's DD Form 214 reveals he was discharged under 
honorable conditions.  An AF Form 548, dated in October 1967, 
indicated the veteran had a character or behavior disorder.  

In August 1977, a private evaluation first noted borderline 
psychotic reaction with paranoid features.  

Since August 1977, medical records contain various diagnoses 
of acquired psychiatric disorders including depression, 
dysthymia, borderline psychosis and bipolar disorder.  The 
most recent VA records include diagnosis of bipolar disorder.  
The last VA psychiatric examination in August 1999 concluded 
with a diagnosis of bipolar disorder, mixed type.  The claims 
folder does not contain a diagnosis of post-traumatic stress 
disorder.  

The Board remanded the claim in August 2005 because there was 
a current diagnosis of bipolar disorder but there was no 
medical opinion addressing whether the veteran's current 
bipolar disorder had its onset in service.  The Board also 
ordered VA to obtain the veteran's service personnel records.  

The veteran's service personnel records revealed the 
following information.  On the Commander's Report-
Administrative Discharge Recommendation it was noted the 
veteran had failed to go to his appointed place of duty and 
had failed to obey an order.  It was recorded that efforts to 
counsel the veteran about his deficiencies had no results.  
The veteran's appearance did not meet the required standards.  
He could not be depended upon to perform a good job.  If 
supervision was relaxed he did nothing at all.  The veteran 
was AWOL in November 1968 for two days.  An interoffice 
memorandum from the Director of Base Medical Services 
indicated that an interview with the veteran found no 
evidence of psychotic or significant neurotic disorder.  
Though there were elements of immaturity, they were not 
sufficient to warrant a characterological diagnosis.  The 
veteran's behavior and attitude were considered to stem from 
poor motivation and goal formation.  

A VA psychologist evaluated the veteran in February 2006.  He 
noted there were no signs of psychosis or psychoneurosis in 
the veteran's service records.  The veteran reported his 
emotional problems began when he was a child and he was told 
when he was 10 that he had an emotional disorder.  The 
diagnostic impression was history of bipolar disorder, not 
otherwise specified, non-service connected.  

The VA psychologist's conclusion was that the veteran had a 
history of diagnosis of bipolar disorder in the past.  At 
that time it was difficult to defect whether he was suffering 
from a bipolar condition.  Based on his review of the records 
he concluded the bipolar disorder did not have its origins in 
service.  The information available provided no sign of an 
Axis I disorder at the time of his military service.  

Analysis.  The question presented by the veteran's claim is 
whether or not his currently diagnosed bipolar disorder began 
in service.  The claims folder does not include a diagnosis 
of PTSD.  Competent medical evidence is required when 
addressing questions of medical diagnosis and etiology.  
38 C.F.R. § 3.1599a)(1)(2005).  The veteran's statements 
alone are insufficient to provide a link between service and 
the current bipolar disorder.  

In the alternative , the veteran contends he first had 
emotional problems as a child.  There is no evidence which 
supports this claim other than his statements.  They are 
contradicted by his Report of Medical History, dated in 
December 1964.  The veteran is considered sound at service 
entrance except for defects found and noted at entrance into 
service.  38 C.F.R. § 3.304(b).  The veteran's current 
statements are insufficient to rebut the presumption of 
soundness.  

The VA psychologist reviewed the service medical and 
personnel records and found no signs of an Axis I psychiatric 
disorder in service.  The first diagnosis of a psychosis 
appears in August 1977, almost ten years after the veteran's 
separation from the service in December 1967.  There is no 
evidence of a psychosis during the initial post service year. 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the absence of competent medical evidence linking the 
current bipolar disorder to service and any diagnosis of 
PTSD, the preponderance of the evidence is against the claim 
for service connection for a chronic acquired psychiatric 
disorder.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, including bipolar disorder and PTSD, is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


